Title: General Orders, 15 April 1781
From: Washington, George
To: 


                        
                             Sunday April 15th 1781
                            Parole 
                            Countersigns 
                        
                        At a General Court Martial held at West Point the 10th instant by order of Major General Heath—Major Graham
                            President.
                        Robert Maples alias John Walker charged with "inlisting in Colonel Alden’s regiment by the name of John
                            Walker for during the war and deserting therefrom also reinlisting by the name of Robert Maples for three years and taking
                            a bounty of two hundred hard dollars from Coleraine and deserting again" was tried—found Guilty and sentenced to suffer
                            Death two thirds of the Court agreeing.
                        At a General Court Martial held in General Stark’s brigade the 13th instant by order of Colonel Green; Major
                            Flagg president.
                        Nathan Gale soldier in Colonel Green’s regiment charg’d with "repeated Desertion" was tried, found Guilty and
                            sentenced to suffer Death a large majority of the court agreeing.
                        The Commander in Chief approves the above Sentences and orders the prisoners Robert Maples alias John Walker and
                            Nathan Gale to be executed on Wednesday next.
                    